Title: George Finlay, Thomas Anquetil, Wm. Allan and Brown Bencor to the American Commissioners, 22 August 1778: résumé
From: Finlay, George,Anquetil, Thomas,Allan, William,Bencor, Brown
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Ancenie, August 22, 1778: We are prisoners taken by Capt. Tucker of the Boston. From Nantes we were sent to this town. We beg you to grant us liberty or supplies, since we have done nothing different from other captains who have been freed. Commanders of American vessels have gained their liberty.>
